DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                 FOURTH DISTRICT

                                 D.W., the Father,
                                    Appellant,

                                        v.

 STATE OF FLORIDA, DEPARTMENT OF CHILDREN AND FAMILIES,
                         Appellee.

                                  No. 4D19-3967

                                 [June 25, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Alberto Ribas, Jr., Judge; L.T. Case No. 16-1749 DP.

   Lori D. Shelby, Fort Lauderdale, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Carolyn Schwarz,
Assistant Attorney General, West Palm Beach, for appellee.

    Thomasina F. Moore, Statewide Director of Appeals, and Samantha Costas
Valley, Senior Attorney, Florida Statewide Guardian Ad Litem Office, Tallahassee,
for Guardian Ad Litem Program.

PER CURIAM.

   Affirmed.

CIKLIN, CONNER and KLINGENSMITH, JJ., concur.

                             *           *           *

   Not final until disposition of timely filed motion for rehearing.